DETAILED ACTION
Response to Amendment
The Amendment filed 25 March 2022 has been entered. Claims 1, 3, 6, 8-14, 16, 19, and 21-27 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 35 U.S.C. § 112(b) rejection previously set forth in the Non-final Office Action mailed 24 December 2021.
Response to Arguments
Applicant’s arguments filed 25 March 2022 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
Examiner notes that essential claim language in the previously indicated allowable subject matter has not been incorporated in the independent Claims. For example, the previously indicated allowable dependent Claims 2, 5, 15, and 18 recited disabling (or enabling) encoding second flag data in the picture header, in which the disabling or enabling encoding of second flag data in the picture header was not found in the prior art (emphasis added). Therefore, since this entire essential claim language was not incorporated into the independent Claims, and after further search and careful consideration, the arguments are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coban et al., US Patent Application Publication No.: 2021/0195248 A1 (please note the Provisional Application No.: 62/953,035), hereby Coban.
Regarding Claim 27, Coban discloses a non-transitory computer-readable medium storing a data stream, wherein the data stream (Figs. 1-3) comprises:
“a first flag associated with video data, the first flag indicating whether gradual decoding refresh (GDR) is enabled or disabled for the video data (Figs. 1-3, and paragraphs [0085] and [0104], disclosing utilization of a gdr_enabled_flag; paragraphs [0077]-[0079], disclosing a picture header includes a flag (e.g., irap_or_gdr_pic_flag) that may indicate that pictures associated with the picture header must be either IRAPs or GDR pictures; paragraphs [0080]-[0082] and [0084], disclosing gdr_pic_flag equal to 1 specifies the picture associated with the PH is a GDR picture, and gdr_pic_flag equal to 0 specifies that the picture associated with the PH is not a GDR picture); and 
a second flag associated with a picture in the video data (Figs. 1-3, and paragraphs [0085] and [0104], disclosing utilization of a gdr_enabled_flag; paragraphs [0077]-[0079], disclosing a picture header includes a flag (e.g., irap_or_gdr_pic_flag) that may indicate that pictures associated with the picture header must be either IRAPs or GDR pictures; paragraphs [0080]-[0082] and [0084], disclosing gdr_pic_flag equal to 1 specifies the picture associated with the PH is a GDR picture, and gdr_pic_flag equal to 0 specifies that the picture associated with the PH is not a GDR picture), wherein: 
the second flag indicates that the picture is a non-GDR picture when the first flag indicates that the GDR is disabled for the video data, and the second flag indicates whether the picture is a GDR picture when the first flag indicates that that the GDR is enabled for the video data (Figs. 1-3, and paragraphs [0085] and [0104], disclosing utilization of a gdr_enabled_flag; paragraphs [0077]-[0079], disclosing a picture header includes a flag (e.g., irap_or_gdr_pic_flag) that may indicate that pictures associated with the picture header must be either IRAPs or GDR pictures; paragraphs [0080]-[0082] and [0084], disclosing gdr_pic_flag equal to 1 specifies the picture associated with the PH is a GDR picture, and gdr_pic_flag equal to 0 specifies that the picture associated with the PH is not a GDR picture).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 14, 16, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Coban, in view of Wang, WO 2021/022270 A2 (please note the Provisional Application No.: 62/911,808), hereby Wang.
Coban discloses the invention substantially as claimed. Regarding Claims 1, 14, 21, and 24, Coban discloses each and every feature of independent Claim 27, as recited above, and further discloses the remaining features of a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus to cause the apparatus to perform a method, and an apparatus, the method and apparatus (Figs. 1-3) comprising:
“in response to receiving a video sequence [video bitstream], encoding [decoding] first flag data . . . associated with the video sequence [a sequence of the video bitstream], wherein the first flag data represents whether gradual decoding refresh (GDR) is enabled or disabled for the video sequence (Figs. 1-3, disclosing both encoding and decoding systems; paragraphs [0085] and [0104], disclosing utilization of a gdr_enabled_flag; paragraphs [0077]-[0079], disclosing a picture header includes a flag (e.g., irap_or_gdr_pic_flag) that may indicate that pictures associated with the picture header must be either IRAPs or GDR pictures; paragraphs [0080]-[0082] and [0084], disclosing gdr_pic_flag equal to 1 specifies the picture associated with the PH is a GDR picture, and gdr_pic_flag equal to 0 specifies that the picture associated with the PH is not a GDR picture); 
encoding [decoding] a picture header associated with a picture in the video sequence, the picture header comprising second flag data, wherein the second flag data represents that the picture is a non-GDR picture when the first flag data represents that the GDR is disabled for the video sequence, and the second flag data represents whether the picture is a GDR picture when the first flag data represents that the GDR is enabled for the video sequence; and encoding [decoding] the picture (Figs. 1-3, disclosing both encoding and decoding systems; paragraphs [0085] and [0104], disclosing utilization of a gdr_enabled_flag; paragraphs [0077]-[0079], disclosing a picture header includes a flag (e.g., irap_or_gdr_pic_flag) that may indicate that pictures associated with the picture header must be either IRAPs or GDR pictures; paragraphs [0080]-[0082] and [0084], disclosing gdr_pic_flag equal to 1 specifies the picture associated with the PH is a GDR picture, and gdr_pic_flag equal to 0 specifies that the picture associated with the PH is not a GDR picture).”
However, although Coban does not expressly disclose encoding/decoding first GDR flag data in a parameter set, Wang does expressly disclose the following:
“in response to receiving a video sequence [video bitstream], encoding [decoding] first flag data in a parameter set associated with the video sequence [a sequence of the video bitstream], wherein the first flag data represents whether gradual decoding refresh (GDR) is enabled or disabled for the video sequence (paragraph [0183]; see also Figs. 1-4); 
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Coban and Wang (hereby Coban-Wang), to modify the non-transitory computer-readable medium and apparatus for encoding of Coban to use encoding/decoding first GDR flag data in a parameter set as in Wang. The motivation for doing so would have been to create the advantage of eliminating redundancy when signaling parameters (see Wang, paragraph [0002]).
Regarding Claims 3, 16, 22, and 25, Coban-Wang discloses:
“wherein when the first flag data represents that the GDR is enabled for the video sequence, the second flag data has a first value representing that the picture is the GDR picture or a second value representing that the picture is the non-GDR picture (Coban, Figs. 1-3, and paragraphs [0085] and [0104], disclosing utilization of a gdr_enabled_flag; paragraphs [0077]-[0079], disclosing a picture header includes a flag (e.g., irap_or_gdr_pic_flag) that may indicate that pictures associated with the picture header must be either IRAPs or GDR pictures; paragraphs [0080]-[0082] and [0084], disclosing gdr_pic_flag equal to 1 specifies the picture associated with the PH is a GDR picture, and gdr_pic_flag equal to 0 specifies that the picture associated with the PH is not a GDR picture).”
Regarding Claim 8, Coban-Wang discloses:
“wherein the first flag data has a first value representing that the GDR is enabled for the video sequence (Coban, Figs. 1-3, and paragraphs [0085] and [0104], disclosing utilization of a gdr_enabled_flag that may be 1 (for GDR enabled) or 0) or a second value representing that the GDR is disabled for the video sequence (Wang, paragraph [0183]).”
The motivation that was utilized in Claims 1, 14, 21, and 24 applies equally as well here.
Allowable Subject Matter
Claims 9-13 are allowed.
Claims 6, 19, 23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose refresh or GDR. For example, the following references show similar features in the claims, although not relied upon: Barak (US 2014/0341307 A1), Fig. 1B; Wang (WO 2021/029987 A1), paragraph [00178].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482